E           OENEP        GENERAL
                                 OF     TEXAS


 FVILL WILSON
Ax-l-OWNEYGENER*L
                               April 18, 1962

    Hon. Franklin L. Smith         Opinion No. WW-1314
    County Attorney
    Nueces County                  Re:   Whether it is lawful for a
    Corpus Christi, Texas                nineteen year old boy, who
                                         has had his disabilities re-
                                         moved under Article 5921,
                                         V.C.S., to possess or consume
                                         any alcoholic beverages in
                                         any public place under the
                                         provisions of Article 666-17
                                         (l&)(a), V.C.S., and whether
                                         a minor whose disabilities
                                         have been removed can be
                                         appointed a notary public
    Dear Mr. Smith:                      and related questions.
           In your recent letter you-requested an opinion from
    this office on several questions,the first of which is:
               "If a nineteen (19) year old boy has
            had his disabilities of minority removed
            under the provisions of Article 5921, is
            it unlawful for him to possess or consume
            any alcoholic beverage in any public
            place under the provisions of Article
            666-17   (14)a?”

    as foll;;;icle     666-17(14)(a),    Vernonls Penal Code, provides
                 :
               "It shall be unlawful for an person
            under the age of twenty-one (21T years to
            purchase any alcoholic beverage, and upon
            conviction thereof shall be fined in a sum
            of not less than Ten Dollars ( 10) or more
            than One Hundred Dollars ($100$ . It shall
            further be unlawful for any person under the
            age of twenty-one (21) years to possess, un-
            less such person under the age of twenty-
            one (21) years be a bona fide employee, as
            permitted elsewhere in this Act, on the
            licensed premises where such alcoholic
            beverage is possessed, or consume any
                                                            .




Hon. Franklin L. Smith   Page 2   Opinion No. WW-1314


      alcoholic beverage in any public place un-
      less at the time of such possession or
      consumption such person under the age of
      twenty-one (21) years is accompanied by
      his or her parent, guardian, adult husband
      or adult wife, or other adult person into
      whose custody he or she has been committed
      for the time by some Court, who is actually,
      visibly and personally present at the time
      such alcoholic beverage is possessed or
      consumed by such person under the age of
      twenty-one (21) years, and upon conviction
      thereof shall be fined in a sum of not less
      than Ten Dollars $10 or more than One
      Hundred Dollars (k100 1. As amended, Acts
      1955, 54th Leg., p. 1149, ch. 433, 8 1."
As can be readily seen nowhere does this statute refer to
"minor". The controlling fact as set out In the statute
is the age of twenty-one years. There can be no question
of the disability of minority because the statute does
not refer to minors and we hold that Article 5921,
V. C. S.,.has no application .to this situation. We,
therefore hold that a nineteen year old boy is liable
for a violation of Article 666-17(14)(a), V.P.C.,whether
or not his disabilities have been removed.
       In a later letter you asked us the following
question:
          "If a mlnor has his disabilities re-
       moved under Article 5921, can he be
       appointed a Notary Public under the pro-
       visions of Article 5949?"
       This question has been answered by Attorney ffeneralls
Opinion No. O-2918, a copy of which is enclosed herewith.
We hereby affirm that holding to the affect that a person
under twenty-one years of age cannot be a notary public
even though his disabilities of minority have been removed.
       Lastly you asked us:
          "Under the provisions of Article 5949,
       does it matter whether the appointee is
       male or female?"
       Article 5949, Vernon's Civil Statutes, provides as
follows:
Hon. Franklin L, Smith   Page 3    Opinion No. WW-1314


            PI ^
               To 'beelfgIble for appointment as
               L.
       Notary Public for any county, a person shall
       be a citizen of this state and at least
       .Twecty-one(21) years of age, and a resident
       of the county for which he is appointed;..."
          11
           2   Any person desiring appointment as
       Nota;; Pu'blicshall furnish to the County
       Clerk of the county of residence of the
       applicant, or the cxmty in which the
       appli,cantseeks to sot as NctiaryPubll,c,
       his name as it will be used in acting as
       such Notary Public, his post office address,
       and shall,satisfy the Clerk that he is at
       least twenty-one (211)years of age and
       otherwise qualified by law for the appoint-
       ment which inssought...."
The above sections cf the statute set out the qualifica-
tions for t,henotary public. Nowhere is any reference
made to the sex of the appointee. We therefore hold that
it makes no difference under Article 5949 whether a per-
son appointed as a no?jarypublic is a male or female.
                    SUMMARY
         1.. Arti.cle665-:1.7(:4)
                               (a) applies to all
      persons und.ertwenty-one years of age whether
      male or female and whether or not their dis-
      abilities of minority have been removed.
         2. l;nderthe provisfons of Article 5921,
      V.C.S., a notary pilblfcmust be at least
      twenty-one years of age before appointment
      and the remova: of the disabilities of
      minority has nc affect on this requirement.
         3. Under the provisions of Article 5949
      either a male or female may be appointed a
      notary publ.ic
                   +
                          Very truly yours>




Nm: sh
Enclosure
Hon. Franklin L. Smith       Page 4   Opinion No. WW-1314


APPROVED:



ff~~~,--G~Blidler~.,..,...
W. 0. Shultz   . l-:1:.-
                   .....
                                      .
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee,Jr.
                                i: